DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Comments
	The present case is a 371 of PCT/JP2018/004681.  A written opinion was issued 13 August 2019.  Upon review, the rejections set forth therein are deemed correct.  For the record, it is noted that the present action is based largely on that written opinion, although updated and modified to correspond to US practice.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guide member” in claims 6 and 13.  “Guide member” has been interpreted as equivalent to a “member for guiding” in which “member is a generic term coupled with functional term “guiding.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
While guide member 37 is mentioned in the specification and generally shown in Fig. 5, the disclosure fails to clearly delineate the corresponding structure of the limitation as required under 35 U.S.C. 112(f).  See corresponding rejections under 35 U.S.C. 112(a) and (b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 6 and 13 recite the limitation “guide member” which has been interpreted under 35 U.S.C. 112(f) as described above.  Since the original disclosure fails to provide the corresponding structure for this limitation as required under 35 U.S.C. 112(f), Applicant has failed to establish full possession of the claimed invention at the effective filing date.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “guide member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahiro et al. (JP 2009-93467 A).
	As per claim 1, Takahiro et al. disclose (see, in particular, paragraphs 0029-0032, fig. 1-5 etc.) discloses an automatic vending machine comprising an indoor heat exchanger 38 provided in a storage 23 and an external heat exchanger 41 provided in a machine room 51, the automatic vending machine including a conduit 42 (corresponding to an internal air introduction passage) in the lowermost portion of the storage 23, the conduit being connected with a leakage detection sensor 43 provided in the machine room 51, thereby enabling the detection of refrigerant leakage in the storage 23 outside the storage.  Further, Takahio et al. (see, in particular, paragraph 0042 etc.) indicates that an open hole 45 in a lower surface panel 26 is on the suction side of an internal fan 37, and it can be seen from fig. 1 that the end portion of the conduit 42 on the storage 23 side is provided on the outlet side of the internal fan 37.  
	As per claim 2, Takahiro et al. disclose (see, in particular, paragraph 0022 etc.) that the back surface panel 24, the top surface panel 25, and the bottom surface panel 26 are arranged around the storage 23, and it can be seen from fig. 1 that the detection sensor 43 is disposed outside the storage with respect to the thermal insulation material in the lower surface panel 26
	As per claims 4 and 11, it can be seen from Takahiro et al. (fig. 1) that the end portion of the conduit 42 on the storage 23 side is provided on the downstream side of the air flow passing through the indoor heat exchanger 38.
	As per claims 5 and 12, it can be seen from Takahiro et al. (fig. 1) that the end portion of the conduit 42 on the storage 23 side is provided below the indoor heat exchanger 38.
	As per claim 8 and 15, Takahiro et al. disclose (fig. 1) that the leakage detection sensor 43 is provided in the vicinity of a commodity outlet 29. Here, the lower inner door 28 provided with the commodity outlet 29 is configured to be able to open and close the front of the storage 23 (see, in particular, paragraph 0023 etc.), so it can be said that the commodity outlet 29 is a vent that communicates the inside of the storage with the outside.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (JP 2009-93467 A) in view of Toshihiro et al. (JP 2000-146404 A).
	As per claims 6 and 13, Takahiro et al. do not disclose a guide member for guiding the air flowing through the internal space of the storage to the internal air introduction passage is provided on the storage space side of the storage.  Toshihiro et al. exemplifies a well-known technique of providing a guide member for introducing cold air into a predetermined opening (see paragraph 0011 etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a guide member to the arrangement of Takahiro et al, for the same generally understood purpose of effectively directing the airflow of the internal space into passage.
s 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (JP 2009-93467 A) in view of Yoshihisa et al. (JP 2003-178361 A).
	As per claims 7 and 14, Takahiro et al. do not disclose that the refrigerant leakage detection sensor is disposed on the downstream side of the air flow passing through the condenser.  Yoshihisa et al. exemplifies a well-known technique of providing a refrigerant leakage detection sensor on the downstream side of the air flow in a machine chamber when providing the sensor inside the machine chamber (see, for example, Yoshihisa et al. (paragraphs 0011, 0017 etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly locate the leakage sensor downstream for the purpose of effectively detecting any refrigerant leakage from the condenser.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2004-325022) in view of Takahiro et al. (JP 2009-93467 A).
	As per claims 9 and 16, Takashi (see, in particular, paragraphs 0029-0034, fig. 1-2 etc.) discloses a transport container C that has a refrigeration circuit provided with an evaporator 33 provided in an internal storage space SP2 and a condenser 30 provided in an external storage space SP1, wherein an evaporator fan 36 is provided in the internal storage space SP2, and it is indicated that a thermal insulation wall 26 separating the interior IS and the exterior OS of the container C is provided.
Takashi does not teach that the refrigerant leakage detection sensor for detecting the refrigerant leakage from the refrigerant circuit is provided, or that the refrigerant leakage detection sensor is disposed outside of internal spaces of the storage, and an internal air introduction passage, which guides the internal air from the outlet side of the fan provided in the internal spaces of the storage to the refrigerant leakage detection sensor is provided. These features are taught by Takahiro et al. as already discussed above regarding claim 1: Takahiro et al. teach (see, in particular, paragraphs 0010-0011, 0029-0032, fig. 1-5 etc.) that the storage 23 having a refrigeration circuit is provided with a refrigerant leakage detection sensor, the .

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Eddy et al. (US 2018/0347896 A1) teach a transport container arrangement with refrigerant leak detector 232 and associated controls.
	Papas et al. (US 2018/0327179 A1) teach a refrigerated transport system with a leakage detection and refrigerant dilution arrangement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763